Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2016-H-1355)

Complainant
v.

Fred Ford and Betty Ford
d/b/a F. and B. Gro.,

Respondent.
Docket No. T-16-719
Decision No. TB648

Date: December 22, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Fred Ford and Betty Ford d/b/a F. and B. Gro., located at
22062 Augusta Highway, Cottageville, South Carolina 29435, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that F. and B. Gro. impermissibly sold cigarettes to
minors, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose
a $250 civil money penalty against Respondent F. and B. Gro. During the hearing
process, Respondent has failed to comply with two separate judicial directions regarding
CTP’s discovery request. I therefore strike Respondent’s answer and issue this decision
of default judgment.
I. Procedural History

CTP began this matter by serving an administrative complaint, seeking a $250 civil
money penalty, on Respondent Fred Ford and Betty Ford d/b/a F. and B. Gro., at 22062
Augusta Highway, Cottageville, South Carolina 29435. Respondent filed an answer to
CTP’s complaint on June 30, 2016. I issued an Acknowledgement and Prehearing Order
(APHO) on July 21, 2016, that set deadlines for parties’ submissions, including the
August 19, 2016 deadline to request that the opposing party provide copies of documents
relevant to this case. Additionally, the APHO stated that a party receiving such a request
must provide the requested documents no later than 30 days after the request. CTP
served Respondent with its request for documents on August 18, 2016.

On September 27, 2016, CTP filed a Motion to Compel Discovery indicating that
Respondent did not respond to its request within the time limit. See 21 C.F.R. § 17.23(a).
On the same date, CTP also filed a motion requesting that all pre-hearing exchange
deadlines be extended for 30 days. In a letter issued by my direction, Respondent was
given until October 12, 2016, to object to CTP’s motion. Respondent did not file an
objection to CTP’s motion.

In an October 27, 2016 Order, I granted CTP’s Motion to Compel Discovery and
extended the pre-hearing exchange deadlines. The Order allowed Respondent until
November 10, 2016 to comply with CTP’s discovery request. In granting CTP’s Motion
to Compel Discovery, I explained that failure to comply with CTP’s discovery request
could result in Sanctions, including the issuance of an Initial Decision and Default
Judgment, finding Respondent liable for the violations listed in the complaint and
imposing a civil money penalty. CTP subsequently filed a Motion to Impose Sanctions
on November 21, 2016, indicating that Respondent did not comply with the Order
Granting CTP’s Motion to Compel. On the same date, CTP also filed a Motion to Extend
Deadlines, requesting that all pre-hearing exchange deadlines be extended for 30 days. In
a November 21, 2016 letter issued by my direction, Respondent was given until
December 6, 2016, to object to CTP’s motion. To date, Respondent has not filed an
objection to CTP’s Motion to Impose Sanctions.

Il. Pending Motions

On November 21, 2016, CTP filed a Motion to Impose Sanctions. In its November 21,
2016 Motion for Sanctions, CTP stated that “Respondent has neither produced any of the
requested documents, nor contacted Complainant or Counsel for Complainant regarding
this matter.”

Due to noncompliance with my Acknowledgement and Pre-Hearing Order (APHO) and
my Order granting CTP’s Motion to Compel, I am striking Respondent’s Answer, issuing
this default decision, and assuming the facts alleged in CTP’s complaint to be true.
See 21 C.F.R. § 17.35(a)(1), 17.35(c) (3), 17.11(a). The harshness of the sanctions I
impose upon either party must relate to the nature and severity of the misconduct or
failure to comply, and I find the failure to comply here sufficiently egregious to warrant
striking the answer and issuing a decision without further proceedings. See 21 C.F.R

§ 17.35(b).

Ill. Default Decision

Striking Respondent’s Answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude the default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with the orders. 21 C.F.R.
§ 17.11. Specifically:

e At approximately 10:14 a.m. on May 20, 2015, at Respondent’s business
establishment, 22062 Augusta Highway, Cottageville, South Carolina 29435, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age;

e Ina warning letter dated June 25, 2015, CTP informed Respondent of the
inspector’s May 20, 2015 observation, and that such action violates federal law,
21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure to
correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 4:40 p.m. on November 5, 2015, at Respondent’s business
establishment, 22062 Augusta Highway, Cottageville, South Carolina 29435, an
FDA-commissioned inspector documented Respondent’s staff selling a package of
Newport Box cigarettes to a person younger than 18 years of age.

These facts establish Respondent F. and B. Gro.’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b).
The Secretary of the U.S. Department of Health and Human Services issued the
regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1;
see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person younger than 18
years of age.
A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Fred Ford and Betty Ford d/b/a F. and B. Gro. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Margaret G. Brakebusch
Administrative Law Judge

